       Case 2:20-cv-00587-GJF-SMV Document 18 Filed 10/15/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW MEXICO

COWBOYS FOR TRUMP, INC., et al.,

        Plaintiffs,
v.                                                                                Civ. No. 20-587 GJF/SMV

MAGGIE TOULOUSE OLIVER,
in her official capacity as Secretary of State
of New Mexico,

        Defendant.

                                       ORDER TO SHOW CAUSE

        THIS MATTER is before the Court sua sponte. On September 22, 2020, Defendant filed a

Motion for Judgment on the Pleadings [ECF 14], seeking dismissal of Plaintiffs’ Complaint under

Federal Rule of Civil Procedure 12(c). Plaintiffs were required to respond to this Motion no later

than October 6, 2020.1 Plaintiffs, however, have failed to file any such response, ask the Court for

an extension, or otherwise explain why such a response was not filed.

        IT IS THEREFORE ORDERED that, no later than 5:00 p.m. (MDT) on October 19,

2020, Plaintiffs shall show cause in writing as to why their “failure to . . . file and serve a response

. . . within the time prescribed . . . [should not] constitute[] consent to grant the motion.” D.N.M.LR-

Civ. 7.1(b).

        SO ORDERED.




                                                    ________________________________________
                                                    THE HONORABLE GREGORY J. FOURATT
                                                    UNITED STATES MAGISTRATE JUDGE
                                                    Presiding by Consent


1
 “A response must be served and filed within fourteen (14) calendar days after service of” a motion. D.N.M.L.R.-Civ
7.4.
